Citation Nr: 0019930	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  00-13 971	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits stemming from a May 2000 rating decision granting a 
separation 10 percent evaluation for traumatic arthritis of 
the left knee.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel










INTRODUCTION

The veteran had active military service from November 1988 to 
November 1992.

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA) relating to claims by the veteran for 
VA benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran on January 6, 1999.

The RO notified both the veteran and his attorney by a letter 
on June 7, 2000, that the case was being transferred to the 
Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  No 
response was received from the veteran or his attorney.


FINDINGS OF FACT

1.  An initial Board decision on May 28, 1998, denied the 
veteran's claim for an increased rating from 10 percent for 
status-post left knee injury residuals with a partial lateral 
meniscectomy and femoral chondroplasty, and determined that 
the veteran was not entitled to a separate 10 percent rating 
for traumatic arthritis of the left knee.  

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

3.  The claimant, J. W., was retained in January 1999. 

4.  A fee agreement signed by the parties in January 1999 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran. 

5.  By a May 15, 2000, rating decision, the RO granted the 
veteran entitlement to a separate 10 percent rating for 
traumatic arthritis of the left knee.  

6  The claimant rendered legal services involving the 
veteran's VA claim for a separate 10 percent rating for 
traumatic arthritis of the left knee.  


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran as to VA representation have been 
met with respect to the veteran's claim for a separate 10 
percent rating for traumatic arthritis of the left knee.  
38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.609(c) (1999).

2.  The fee specified in the agreement as being payable 
directly to the claimant in the amount of 20 percent of past-
due benefits awarded to the veteran is presumed to be 
reasonable and may be paid from past-due benefits created by 
the RO's May 2000 grant of a separate rating for traumatic 
arthritis of the left knee.  38 U.S.C.A. § 5904(d) (West 1991 
& Supp. 2000); 38 C.F.R. § 20.609(f), (h) (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 2000); 
38 C.F.R. § 20.609(c)(1) (1999).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1999).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.609(c)(3) (1999).

Eligibility to receive attorney fees stemming from past-due 
benefits as a result of the RO's May 15, 2000, rating 
decision.

On May 28, 1998, the Board denied the veteran's claim for an 
increased rating for status-post left knee injury residuals 
with a partial lateral meniscectomy and femoral chondroplasty 
from 10 percent, and determined that the veteran was not 
entitled to a separate 10 percent rating for traumatic 
arthritis of the left knee.  The notice of disagreement which 
preceded the Board decision was received by the RO after 
November 18, 1988.  The claimant, J. W. was retained in 
January 1999, or within one year after the May 1998 Board 
decision.  

Inasmuch as the RO granted the veteran a separate 10 percent 
evaluation for traumatic arthritis of the left knee in May 
2000, the three statutory and regulatory criteria necessary 
for the attorney to charge a fee for his services have been 
met regarding the claim for a separate 10 percent rating for 
traumatic arthritis of the left knee.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 2000); 38 C.F.R. § 20.609(c) 
(1999).  

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the veteran's claim.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 2000).  Fees totaling no more 
than 20 percent of any past-due amounts are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1999).  The attorney fee 
agreement executed between the parties in January 1999 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran, but no more.  Therefore the attorney 
fee agreement satisfies the criteria pursuant to 38 U.S.C.A. 
§ 5904 (d) and 38 C.F.R. § 20.609 (f).  

The claimant appealed the veteran's claim to the United 
States Court of Appeals for Veterans Claims (Court), and in 
September 1998, the Court issued an order which vacated and 
remanded the Board's decision regarding the denial of a 
separate 10 percent rating for traumatic arthritis of the 
left knee.  

The Board thereafter remanded the veteran's claim, and on May 
15, 2000, the RO granted a separate 10 percent rating for 
traumatic arthritis of the left knee, effective November 23, 
1997.

Attorney fees are payable for past-due benefits stemming from 
the grant of the separate 10 percent rating for traumatic 
arthritis of the left knee effective November 23, 1997.  The 
evidence shows that the attorney performed work on the 
veteran's increased rating claim after the May 1998 Board 
decision.  


Calculation of past-due compensation payable to the 
appellant.

In preparation for referral of the attorney fee entitlement 
issue to the Board, the RO made preliminary calculations of 
the dollar amount of past-due compensation payable to the 
appellant and of the portion potentially payable to the 
attorney.  These figures were furnished to the parties in a 
June 7, 2000, notification letter.  As described below, the 
amount payable as attorney fees following the May 15, 2000, 
RO decision will have to be revised.  

The period of past-due benefits stems from the grant of a 
separate 10 percent evaluation for traumatic arthritis of the 
left knee.  Since the separate 10 percent evaluation for 
traumatic arthritis of the left knee was made effective from 
November 23, 1997, compensation based on this rating is 
payable to the appellant from December 1, 1997, since that is 
the first day of the following month.  38 U.S.C.A. § 5111 
(West 1991).  In its calculation of past-due benefits, the RO 
correctly chose December 1, 1997, as the effective date of 
the increase in benefits. 

Calculation by the RO of the amount of past-due benefits 
created by the May 2000 RO rating decision must also comply 
with the provisions of 38 C.F.R. § 20.609(h)(3) (1999), which 
states that the termination date of the period of past-due 
benefits for attorney fee purposes is the date of the award, 
not the last day of the month of the award.  As the date of 
the award was May 15, 2000, the termination date of the 
period of past-due benefits for attorney fee purposes will be 
May 15, 2000.  As the RO chose May 31, 2000, as the 
termination date of the period of past-due benefits for 
attorney fee purposes, the RO should recalculate the figures 
accordingly to reflect the fact that the correct termination 
date is May 15, 2000. 

In summary, the attorney is entitled to payment of 20 percent 
of the past-due benefits stemming from the grant of a 
separate 10 percent rating for traumatic arthritis of the 
left knee for the period between December 1, 1997, and May 
15, 2000.  


ORDER

With regard to the veteran's claim for a separate 10 percent 
rating for traumatic arthritis of the left knee, eligibility 
for payment of attorney fees for services rendered before the 
VA is established.  The attorney should be paid 20 percent of 
past-due benefits awarded the veteran for the grant of a 
separate 10 percent rating for traumatic arthritis of the 
left knee for the period from December 1, 1997, through May 
15, 2000.





		
	G. H. Shufelt
Member, Board of Veterans' Appeals



 


